Citation Nr: 0818560	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-41 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, 
to include as due to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as due to service-connected PTSD.
 
3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with large sliding hiatal hernia, to 
include as due to service-connected disabilities. 

4.  Entitlement to an increased disability rating for status 
post right inguinal hernia, currently evaluated as 30 percent 
disabling.

5.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 30 percent disabling.

6.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person, 
or on account of being housebound.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).  In a September 2005 rating decision, in pertinent part 
the RO denied entitlement to: service connection for sexual 
dysfunction; service connection for hypertension; an 
increased disability rating for PTSD; and special monthly 
compensation based on aid and attendance/housebound.  The 
veteran perfected appeals as to each denial.

In a January 2006 rating decision, the RO denied entitlement 
to service connection for gastroesophageal reflux disease 
(GERD) with large sliding hiatal hernia.  In a July 2006 
rating decision, the RO denied entitlement to an increased 
rating for status post right inguinal hernia.  The veteran 
perfected appeals as to both denials.    
 
The issues of entitlement to: an increased disability rating 
for PTSD, and special monthly compensation (SMC) based on the 
need for regular aid and attendance of another person, or on 
account of being housebound, are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that any sexual dysfunction was present in service; that any 
current sexual dysfunction is related to service; or that any 
current sexual dysfunction was caused or aggravated by 
service-connected disorder.

2.  The preponderance of the evidence is against a finding 
that any chronic hypertension disorder was present in 
service; that any current hypertension is related to service; 
that any hypertension manifested itself to a compensable 
degree within a year following separation from active duty; 
or that any current hypertension was caused or aggravated by 
service-connected disorder.

3.  The preponderance of the evidence is against a finding 
that gastroesophageal reflux disease with large sliding 
hiatal hernia was present in service; that any current 
gastroesophageal reflux disease with large sliding hiatal 
hernia is related to service; or that any current 
gastroesophageal reflux disease with large sliding hiatal 
hernia was caused or aggravated by service-connected 
disorder.

4.  The veteran's status post right inguinal hernia is 
productive of no more than small, postoperative recurrent, 
inguinal hernia; and there is no medical evidence of a large 
hernia considered inoperable.


CONCLUSIONS OF LAW

1.  Sexual dysfunction was not incurred in or aggravated 
during military service, or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.310 (2006); 3.102, 3.159, 3.303, 3.310 (2007).

2.  Hypertension was not incurred in or aggravated during 
military service, or aggravated by service-connected 
disability; and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.310 (2006);  
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).
 
3.  Gastroesophageal reflux disease with large sliding hiatal 
hernia was not incurred in or aggravated during military 
service, or aggravated by service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.310 (2006); 3.102, 
3.159, 3.303, 3.310 (2007).

4.  The criteria for a disability rating in excess of 30 
percent  for status post right inguinal hernia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by a number of letters 
sent to the veteran between August 2002 and April 2007, which 
fully addressed all four notice elements.  The information 
contained in the relevant letters informed the veteran of 
what evidence was required to substantiate a claim for 
service connection and for an increased disability rating.  
The veteran was also notified of his and VA's respective 
duties for obtaining evidence, and was asked to submit 
evidence and/or information in his possession to the agency 
of original jurisdiction (AOJ).  

At least some of the notice letters were sent before the 
initial AOJ decisions in this matter, thus the Board finds 
that there was no prejudicial error to the veteran regarding 
the timing of notice.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is rendered moot by 
the denials of the claims decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statement 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claims 
throughout the appeal in the respective statements of the 
case and in the supplemental statements of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record some limited service 
medical records; and post-service VA and private medical 
records of treatment dated from 1993 to 2006.  There is no 
indication that any other treatment records exist that should 
be requested and which have not already been requested, or 
that any pertinent evidence has not been received.  Also, the 
veteran was afforded appropriate VA examinations during the 
pendency of the claims on appeal.

The Court recently provided guidance concerning required 
notice in increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   This does not apply to the 
initial rating claim on appeal here.  Regarding the other 
rating claim, however, adequate VCAA notice in an increased 
rating claim must inform the claimant that he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.
 
In this case, a May 2006 letter informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his status post right inguinal hernia, and the effect that 
worsening has on his employment and daily life.  Between this 
letter and others on file, the RO apprised the veteran that 
he should submit any pertinent evidence in his possession and 
provided appropriate notice with respect to the effective-
date element of the claim.  They also included information on 
how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  The RO informed the 
veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

The Board does not believe that this is a case in which a 
noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  In any event, the veteran was provided 
the specific criteria for rating his disability in the 
November 2006 Statement of the Case.  Additionally, the 
veteran has participated in the appeals process and has 
demonstrated actual knowledge of the evidence needed to 
substantiate his claim.  

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

II.  Analysis

As an initial matter, the Board notes that except for some 
"morning reports" dated from July to August 1954, service 
medical records in this case are unavailable and presumed 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  Attempts to obtain them were unsuccessful.

In cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has made unsuccessful 
attempts to obtain the appellant's missing records.  The 
veteran has also been advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board concludes the VA's heightened duty to 
assist the veteran is satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board is mindful 
of this obligation in its determinations below.

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability shown to be proximately due to, or the 
result of, a service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was either caused by or aggravated by a service-connected 
disability. 
Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Court has held that when aggravation of a veteran's non- 
service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation. Allen, 7 Vet. App. at 439.  That is, if a 
service-connected disability aggravates a nonservice- 
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation. 
Allen, 7 Vet. App. at 448.

The provisions of 38 C.F.R. § 3.310 were amended during the 
pendency of this appeal, effective from October 10, 2006.  
The new provisions require that service connection not be 
awarded on an aggravation basis without establishing a pre- 
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  VA has indicated that the purpose of the regulatory 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, VA also made clear 
in the comments to the new regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.

This had not been VA's practice before, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given the substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 in effect before the change because that 
version is more favorable to the claimant.  It is more 
favorable because it does not require the establishment of a 
baseline before an award of service connection may be made.

Certain chronic diseases, including hypertension may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  
 
The veteran claims that he has both a sexual dysfunction 
disorder and hypertension, due to service, to include as due 
to service-connected PTSD; and that he has gastroesophageal 
reflux disease with large sliding hiatal hernia due to 
service, to include as due to service-connected disabilities. 

As noted earlier, existing service medical records basically 
consist of "morning reports" dated in July and August 1954.  
These existing service medical records show no indications of 
any condition or problems referable to the claimed disorders 
of sexual dysfunction; hypertension; or gastroesophageal 
reflux disease with large sliding hiatal hernia. 

The report of a January 1993 VA general examination contains 
no indications of complaints or findings specifically 
referable to the veteran's claimed disorders of sexual 
dysfunction; hypertension; or gastroesophageal reflux disease 
with large sliding hiatal hernia.  The veteran's only 
complaint at that time pertained to knee and left hip pain, 
and he reported that he no longer had chest pain now as he 
was taking medication for a past history of angina.  On 
examination, the examiner found that the genitourinary 
system, cardiovascular system and digestive system were all 
within normal limits; and no diagnosis was made referable to 
any of the three claimed disabilities.

Subsequent medical evidence pertinent to the three claims for 
service connection is discussed below in the separate 
sections regarding the three claimed disabilities.

1.  Sexual Dysfunction

During a July 2005 VA genitourinary examination, the examiner 
noted that the veteran was taking 15 different medications 
for his medical problems, including insulin for diabetes, 
coronary artery disease/coronary artery bypass graft, and two 
medications for strokes.  The report noted that the veteran 
had had no erectile activity for four years.  The report 
noted that there was no history of genitourinary trauma, 
urinary symptoms or leakage, or other renal symptomatologies 
listed.  The examiner found that there was erectile 
dysfunction, with absence of ejaculation, which was most 
likely due to multiple medical issues and associated 
medications for those issues.   

The examiner diagnosed impotence and opined that this was 
most likely due to severe medical illnesses and medications 
used to treat them.  The examiner opined that the condition 
was not caused by or a result of the service-connected PTSD.  
The examiner opined that PTSD does not specifically cause 
erectile dysfunction or impotence, noting there was no 
documented literature to support that relationship.  The 
examiner opined that the most likely cause was the large 
number of medications taken in combination, and the numerous 
medical conditions including diabetes.  The examiner also 
noted other factors including that the veteran was a smoker. 

The examiner at a July 2005 VA examination for hypertension 
concluded with an opinion, in pertinent part, that no medical 
considerations supported the notion that the veteran's sexual 
dysfunction problems were made worse by any PTSD problems.  
The full discussion of that examination report is in the 
section below.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for sexual dysfunction.  

At the time of the July 2005 VA genitourinary examination, 
the veteran reported having had trouble with the claimed 
condition for the previous four years, or approximately in 
mid-2001.  That would be more than four decades after 
discharge from service in 1958.  Post-service medical records 
showing no indication until many years after service are 
probative evidence against a nexus with service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

There are no opinions or medical evidence otherwise to link 
any current sexual dysfunction disorder to service or to any 
of the veteran's service-connected disabilities.  The only 
medical opinion on the matter is that the current condition 
is not related to any of the service-connected disabilities.

While the veteran has attested as to his belief that his 
claimed sexual dysfunction is related to service, to include 
service-connected PTSD, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   
 
Based on the foregoing, the Board concludes that the claim 
for service connection for sexual dysfunction must be denied.  
After considering all the evidence, the Board finds that the 
preponderance of the evidence is against this claim.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  
38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. 
App. 49 (1990).

2.  Hypertension

At a January 1993 VA general examination, partially discussed 
earlier, the veteran reported complaints of chest pain for 
the past year, which had been diagnosed as angina.  On 
examination, the examiner found the veteran's cardiovascular 
system to be within normal limits.  At that time, the 
veteran's blood pressure reading was recorded as 130/90.  
After examination, the only diagnosis was coronary artery 
disease (angina).

Beginning in August 2001, VA treatment records contain lists 
of impressions that include hypertension.  An August 2001 VA 
treatment record includes an impression section containing, 
in pertinent part, (1) arteriosclerotic cardiovascular 
disease, status post coronary artery bypass graft in 1998, 
(2) hypertension, and (3) type 2 diabetes-diagnosed in 1995.  

During a July 2005 VA examination for hypertension, the 
veteran reported having a family history positive for 
hypertension.  The report noted that the date of onset of 
hypertension was in 1988, and that the hypertension was 
stable since then.  The report noted that the veteran had 
undergone coronary artery bypass graft, angioplasty, and 
coronary stent.  There was no history of trauma to the heart, 
cardiac neoplasm, renal disease, nosebleeds, or headache.  
The veteran did have a history of stroke, and cardiovascular 
disease with chest pain.  The report noted that a diagnosis 
of hypertension was previously established.  

After examination, the examiner opined that it did not appear 
that it was at least as likely as not that the veteran's high 
blood pressure was due to his service-connected PTSD.  In 
this regard, the examiner noted that PTSD does not 
specifically cause changes in the vasculature and certainly 
does not specifically cause hypertension.  The examiner also 
noted that the veteran had a long history of hypertension and 
a strong family history of that disorder.  The examiner 
opined that for these reasons, it appeared that the 
hypertension was essential in nature, meaning it was going to 
occur regardless of whether the veteran had PTSD or not.  The 
examiner concluded with an opinion that the hypertension was 
essential in nature, and not secondary to PTSD.  He also 
opined that the PTSD did not appear to cause increased 
symptoms, as the veteran's blood pressure was recently well 
controlled.  The examiner opined, in pertinent part, that no 
medical considerations supported the notion that the 
veteran's high blood pressure problems were made worse by any 
PTSD problems.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for hypertension.  In this regard, at 
the time of the July 2005 VA examination for hypertension, 
the veteran reported having an onset of the problem with 
hypertension in 1988.  The first medical evidence of any 
cardiovascular problems (though not specifically of 
hypertension) is shown in the 1993 VA examination.  The first 
medical evidence of a diagnosis of hypertension is in August 
2001.  All of these dates are many years after service ended 
in 1958.  Post-service medical records showing no indication 
until many years after service are probative evidence against 
a nexus with service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

There are no opinions or medical evidence otherwise to link 
any current hypertension disorder to service or to any of the 
veteran's service-connected disabilities.  The only medical 
opinion on the matter is that the current condition is not 
related to any of the service-connected disabilities.

While the veteran has attested as to his belief that his 
claimed hypertension is related to service, to include 
service-connected PTSD, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   
 
Based on the foregoing, the Board concludes that the claim 
for service connection for hypertension must be denied.  
After considering all the evidence, the Board finds that the 
preponderance of the evidence is against this claim.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

3.  Gastroesophageal Reflux Disease With Large Sliding Hiatal 
Hernia

Beginning in August 2001, VA treatment records contain lists 
of impressions that include GERD.  In August 2001, the 
treatment provider noted abnormal findings of recent 
worsening of GERD symptoms.  It was also noted that the 
veteran underwent a flexible sigmoidoscopy examination two 
years before, which showed no problems at that time.

The report of a December 2005 VA examination of the esophagus 
and hiatal hernia shows that the veteran reported having a 
reflux condition since about 2001.  The examiner indicated 
that the condition appeared to have been identified based on 
clinical diagnostic criteria, with no evidence of having had 
specific upper GI series, or upper endoscopy procedure.  The 
veteran had a history of an acute episode of pancreatitis, 
thought to be related to alcohol use.  The veteran eventually 
developed diabetes mellitus.  Most recently in January 2005 
gallstones with an enlarged common duct were diagnosed by 
ultrasound examination.  A recent colonoscopy also showed 
some diverticulosis in the sigmoid colon.

The report noted that current symptoms included a fairly well 
controlled degree of pyrosis, but he had some daily 
heartburn.  The veteran indicated that the reflux was fairly 
well controlled/completely eliminated by medication.  He 
denied having any hematemesis or melena.  He denied having 
any nausea, vomiting, or dysphagia.  The veteran identified 
the low lying lateral abdominal wall as the location of his 
heartburn.  The abdomen was quite protuberant and appeared to 
be obese.  

The examiner also noted that there was no history of trauma 
to the esophagus; hospitalization or surgery relating to the 
esophagus; neoplasm; pulmonary aspiration; nausea, vomiting, 
hematemesis, or melena associated with esophageal disease; 
dysphagia; esophageal pain; regurgitation; or esophageal 
dilation.  The examiner noted that the veteran did have a 
history of heartburn or pyrosis,  associated with esophageal 
disease; and was on continuous medication to treat the 
esophageal disease.  

The examiner noted that the veteran claimed that his GERD was 
due to his service-connected PTSD, tinnitus, and/or right 
inguinal hernia.  The veteran reported that he had a right 
inguinal hernia repair in 1952 or 1953, with recurrence 
almost immediately after surgery.  He had no further 
surgeries on that condition.  The veteran's wife thought that 
the GERD might be related to medication taken for his PTSD.

After upper GI series testing, the report contains an 
impression of (1) large sliding-type hiatal hernia with free 
and continuous gastroesophageal reflux; no evidence of 
aspiration; (2) previous CABG; and (3) duodenal diverticulum.  
The examination report contains a diagnosis of 
gastroesophageal reflux disease with  large sliding-type 
hiatal hernia.         

The examination report contains the following opinions 
regarding the etiology of the veteran's GERD.  The examiner 
opined that the probability was less than 50 percent that the 
veteran's GERD was caused by or was the result of any 
service-connected disability.  In this regard, the examiner 
noted that the GERD was first identified in 2001, nearly 50 
years after his right inguinal hernia repair in the early 
1950s.  The examiner opined that an inguinal hernia does not 
adversely affect, aggravate, or cause gastroesophageal reflux 
disease.  The examiner also opined that tinnitus does not 
cause or aggravate GERD, because these are completely 
different organ systems.  With respect to the service-
connected PTSD, the examiner also opined that this disorder 
does not cause or aggravate GERD.  The examiner concluded 
that reflux disease is typically the result of an incompetent 
gastroesophageal sphincter, and not due to mental health 
reasons.  The examiner added that the medications taken would 
not cause GERD.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for gastroesophageal reflux disease 
with large sliding hiatal hernia.  

The first medical indication of any condition of 
gastroesophageal reflux disease with large sliding hiatal 
hernia was in 2001, more than four decades after discharge 
from service in 1958.   Post-service medical records showing 
no indication until many years after service are probative 
evidence against a nexus with service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

The record contains no medical evidence linking GERD and a 
hiatal hernia to service.  The only medical opinion on the 
matter is that the current condition is not related to any of 
the service-connected disabilities.  There are no opinions or 
medical evidence otherwise to link the current gastro-
esophageal reflux disease with large sliding hiatal hernia to 
service or to any of the veteran's service-connected 
disabilities.  

While the veteran has attested as to his belief that his 
claimed gastroesophageal reflux disease with large sliding 
hiatal hernia is related to service, to include service-
connected disability, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   
 
Based on the foregoing, the Board concludes that the claim 
for service connection for gastro-esophageal reflux disease 
with large sliding hiatal hernia must be denied.  After 
considering all the evidence, the Board finds that the 
preponderance of the evidence is against this claim.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating for Status Post Right Inguinal Hernia

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).  When a disability is not specifically listed the 
rating schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (2007). 

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994). 

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

The RO has evaluated the appealed disability rating under 
rating criteria for evaluating the digestive system found at 
38 C.F.R. § 4.114 (2007).  Specifically, the RO has rated the 
veteran's status post right inguinal hernia as 30 percent 
disabling  under 38 C.F.R. § 4.114, Diagnostic Code 7338.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, in pertinent 
part, an inguinal hernia is evaluated on the following basis:  

A 30 percent evaluation is warranted for a small 
hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by 
a truss, or not readily reducible.  

A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  

38 C.F.R. § 4.114, Diagnostic Code 7338 (2007).  

A note following that code requires the addition of 10 
percent for bilateral involvement, provided the second hernia 
is compensable; which means that the more severely disabling 
hernia is to be evaluated, and then, if the latter is of a 
compensable degree, 10 percent only is added for the second 
hernia.

The report of a July 2006 VA examination for scars addressed 
residuals including scar of the veteran's right inguinal 
hernia repair in 1954.  The report noted there was no pain in 
the scar, no loss of skin covering, and no disfigurement.  
There was no skin breakdown.  The veteran's main complaint 
was testicle swelling and discomfort that had been slowly 
progressive over the last three to four years.  He had no 
complaints about the surgical scar.  

On examination, the scar was located on the trunk (anterior 
surface) in the right inguinal area.  The right inguinal area 
was full, and appeared to be a recurrence of the same hernia.  
The right scrotal contents were diffusely enlarged and 
difficult to differentiate.  The left testicle was normal in 
size.  The maximum width and length were .2 and 5 
centimeters, respectively.  There was no tenderness on 
palpation, no adherence to underlying tissue, no limitation 
of motion or loss of function, no underlying soft tissue 
damage, and no skin ulceration or breakdown over the scar.  
The diagnosis was small right inguinal hernia scar (no 
complaints); recurrence of right inguinal hernia. 

During an October 2006 VA examination for digestive system 
conditions, the veteran reported complaints of intermittent 
pain, swelling in the right inguinal area and swelling of the 
right testicle.  The pain is worse on sitting for more than a 
few minutes.  The veteran reported that his personal care 
physician had discouraged him from pursuing surgical repair 
due to his medical history.  The veteran felt that the pain 
was getting progressively worse.  He denied any significant 
change in bladder or bowel function.

The report noted a history of right inguinal hernia repair 
surgery, without history of trauma to the digestive system or 
neoplasm.  On examination, the examiner made findings that a 
hernia was present on the right side, with a true hernia 
protrusion.  The hernia was postoperative and healed, and was 
recurrent.  The report noted that the etiology of the problem 
was right inguinal hernia post failed surgical repair.  The 
examiner opined that there were no significant effects on the 
veteran's usual occupation, but there were some cited effects 
on the usual daily activities.

The Board does not find that the veteran's status post right 
inguinal hernia meets the criteria for a disability rating in 
excess of the existing 30 percent under criteria of 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  Under that code, as between 
the criteria for the current 30 percent rating, and the 
criteria for a 60 percent rating, the Board finds that the 
disability picture presented by the veteran's status post 
right inguinal hernia most nearly meets the criteria for a 30 
percent disability rating.  In this regard, the recent 
examiner's diagnosis was that of small right inguinal hernia 
scar (no complaints); recurrence of right inguinal hernia.  
There is no medical evidence to characterize the hernia 
disability as large, as required under the criteria for a 60 
percent rating under Diagnostic Code 7338.  Further in this 
regard, although the veteran reported that a physician had 
discouraged him from pursuing surgical repair due to his 
medical history, there is no opinion or other medical 
evidence that the condition is considered inoperable.  

All things considered, the disability picture of the 
veteran's hernia disability most closely approximates the 
criteria for a 30 percent rating and does not approximate 
that for a 60 percent rating, even after allowing for any 
benefit of the doubt in the veteran's favor.  38 C.F.R. § 
4.114, Diagnostic Code 7338.  The preponderance of the 
evidence is against the veteran's claim.

The clinical presentation of the veteran's status post right 
inguinal hernia is neither unusual nor exceptional as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  The record 
does not reflect frequent periods of hospitalization because 
of the service-connected disability, or interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  In the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996).


ORDER

Entitlement to service connection for sexual dysfunction is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gastroesophageal reflux 
disease with large sliding hiatal hernia is denied.

Entitlement to a disability rating in excess of 30 percent 
for status post right inguinal hernia is denied.
  

REMAND

The veteran asserts that he is entitled to an increased 
disability rating for his PTSD.  The Board has reviewed the 
claims file and determined that further development is 
necessary prior to adjudicating this claim.  

In a statement signed in March 2007 and first received by the 
RO in April 2007, the veteran reported that the symptoms due 
to his PTSD were becoming worse.  He also reported at that 
time that he had been seen for his PTSD at the VA Medical 
Center in Lincoln, Nebraska since December 2006, and at the 
VA Medical Center in Omaha, Nebraska since March 2007.  In a 
VA Form 21-4142 received later that month he indicated that 
he had been seen at those facilities beginning from the 
respective dates to the present, April 2007.

Review of the claims file shows only medical records dated in 
December 2006 from Lincoln, and dated in April 2007 from 
Omaha.  None of these records pertain to psychiatric 
treatment of the veteran.  It is not clear on review of the 
claims folder whether, as reported by the veteran, there may 
be recent VA medical records of psychiatric treatment 
outstanding which should be obtained.  

Moreover, while the April 2007 VA medical records of 
treatment at the Omaha VA Medical Center show only treatment 
for a physical condition, they do contain notes on the 
veteran's psychological condition at that time.  These notes 
do record some psychological abnormalities, which may 
indicate an increase in severity of the symptoms of the 
veteran's PTSD, or may be associated with the acute medical 
problem the veteran had at the time-the evidence is not 
clear which.  

The noted abnormalities include findings of "having some 
problems with confusion probably from delirium which is 
multifactorial" and "deviates from normal-confusion, 
conversation wanes/wanders."  These symptoms (if due solely 
to the service-connected psychiatric disorder) suggest a 
greater severity than that reflected in the Global Assessment 
of Functioning (GAF) score of 59 assigned at the last VA 
examination, in July 2005.  Such a score reflects only 
moderate symptoms or difficulty.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).

Though these abnormalities may not be associated with the 
veteran's PTSD, given the veteran's assertions that his PTSD 
has worsened, given that it has been nearly three years since 
the veteran's last VA examination (in July 2005) on the 
matter, and given there may be outstanding VA treatment 
records addressing the matter, a remand is necessary to seek 
any such records not on file and to obtain another 
examination in order to determine the current condition due 
to the service-connected PTSD. 

The United States Court of Appeals for Veterans Claims has 
held that when a veteran-claimant alleges that his service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  

As there is evidence that the condition of the disability may 
have worsened since the last examination, the veteran is 
entitled to a new VA examination of his service-connected 
PTSD.  Id.; Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  The RO should schedule the veteran 
for a new examination of the service-connected PTSD by an 
appropriate specialist.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Prior to any VA examination, the RO should obtain any 
relevant treatment records not on file.

Because the current severity of disability due to PTSD is not 
known, and a change in the rating for the veteran's PTSD 
could result in a change in eligibility to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person, or on account of being 
housebound, the Board finds that the claims are inextricably 
intertwined.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment of 
the veteran's PTSD; to specifically 
include any records of psychiatric 
treatment of the disorder dated since the 
July 2005 VA examination.  This should 
specifically include records of any 
psychiatric and/or psychological treatment 
of his PTSD at the VA Medical Center in 
Lincoln, Nebraska since December 2006, and 
at the VA Medical Center in Omaha, 
Nebraska since March 2007.

2.  Thereafter, schedule the veteran for 
VA examination by an appropriate 
psychiatric specialist to determine the 
severity of the veteran's PTSD.  

The examiner is to provide a detailed 
review of the veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the service-connected PTSD.  The 
examiner should perform all studies deemed 
appropriate, and set forth all findings in 
detail in the examination report.  The RO 
should make the claims file available to 
the examiner, who should review the entire 
claims folder in conjunction with the 
examination.  The examiner should indicate 
this fact in the examination report.  The 
examiner should provide a complete 
rationale for any opinion offered in the 
examination report as to the nature and 
extent of severity of the disability.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The examiner should assign a global 
assessment of functioning (GAF) score and 
render an opinion as to the impact that 
the service-connected PTSD has on the 
veteran's social and industrial 
adaptability.  In this regard, the 
examiner should attempt to reconcile, or 
explain any variation in GAF scores found 
in the clinical record.

The examiner should comment on whether the 
effects of the veteran's PTSD result in 
such serious condition that there is: an 
incapacity requiring care or assistance on 
a regular basis to protect the veteran 
from the hazards or dangers incident to 
his daily environment; an inability of the 
veteran to dress or undress himself or to 
keep himself ordinarily clean and 
presentable; or an inability of the 
veteran to feed himself or attend to the 
wants of nature; or similar effects on 
everyday self care, which would thereby 
require regular assistance from another 
person.

A complete rationale for any opinion 
expressed should be included in the 
report.

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
disability rating greater than 30 percent 
for the service-connected PTSD; and the 
issue of entitlement to special monthly 
compensation (SMC) based on the need for 
regular aid and attendance of another 
person, or on account of being housebound.  
If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


